DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 112(a)
The following is a quotation of the paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 2 recites “identifying the portion of the information that was not reviewed by the user during the plurality of user events comprises determining that a threshold number of the plurality of user events were initiated by the user during the display of the portion of information.”  Examiner was not able to find explicit support for the above limitation.  For example, para. [0063] of the specification notes that the system may operate in different modes depending on whether a user initiated a threshold number of user events prior to engaging in a commitment.  However, Examiner was unable to find support for some of the additional requirements and details in the above limitation e.g., the threshold number of user events must be events initiated by the user during display of the portion of information; where the same portion of information was not reviewed by the user during the plurality of events; where the same portion of the information is displayed in response to the identifying step.   It is possible that the Examiner missed the support for the above features.  If the Applicant could point out those specific portions of the specification that support the above features, it would be appreciated.
Claims 9 and 16 correspond to claim 2 and are rejected for the same reasons.
Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 9 and 16 recite “the identifying …. comprises determining that a threshold number of the plurality of user events were initiated by the user during the display of the portion of information.”  The phrase, “the display of the portion of information” in the claimed identifying step has its antecedent basis in the modifying step of claim 1.  However, the modifying step of claim 1 is responsive to, and thus comes after, the identifying step.  Put another way, claims 2, 9 and 16 describe a modified identifying step to incorporate a feature that, according to the parent claim, is generated in response to the identifying step itself.  The meaning of the above claim phrase is thus unclear.  For the purpose of examination, Examiner interprets the above phrase to mean that the threshold number of user events is initiated during any display of the portion of the information.  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  As per claim 15 the claim limitation recites a “computer-readable storage medium.” However, the usage of the phrase “computer-readable storage medium” is broad enough to include both “non-transitory” and “transitory” media.  The specification further explicitly does not limit the utilization of a non-transitory computer-readable storage medium (See specification, ¶ [0165], which notes that the specific term, “machine-readable medium” excludes signals per se; however, this is not the term used in the above claims).  When the specification is silent, the BRI of a CRM and a computer readable storage media (CRSM) in view of the state of the art covers a signal per se. See Ex parte Mewherter, 2012-007962 (PTAB, 2013). Therefore, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). 
Claims 16-20 are rejected for failing to cure the deficiency from their respective parent claims.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5-8, 12-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobi (US 7,113,917) in view of Dillon (US 7,676,400).  
 	
 	Jacobi was submitted in an IDS filed 10/18/2021.

 	Regarding claim 1, Jacobi teaches a computer-implemented method comprising:
 	outputting a user interface that displays information describing at least one commitment or obligation between a user and an entity (Fig. 1, col. 4, lines 30-43; col. 6, lines 44-57 describes an Amazon.com website where a user can browse items, view product pages, add items to a shopping cart, and purchase items via web pages; additionally, as noted in Fig. 6, col. 15, lines 19-66, the system can present recommendation information for purchases to the user; the various pages describe aspects of a possible commitment to purchase an item from Amazon; Fig. 1, col. 6, line 43 to col. 7, line 39, describe a web site system in which a user can use a user device to browse items, pages and data obtained from a server; inherently, such user devices have an interface that displays the information and allows such browsing and reviewing; note that the claim does not require that the user interface display information at a particular time, thus it can be any information that can be displayed at different times in parts or at any time);
 	monitoring a plurality of user events initiated by the user, the plurality of user events including navigating the information describing the at least one commitment or obligation (col. 10, lines 15-40, the system tracks user actions/activities e.g., putting items in a shopping cart, viewing an item for an extended period of time or more than once etc.; this data is used to identify items of interest to a user, which in turn is used to present recommended items to the user; such recommended items could be part of a commitment to purchase items);
 	identifying, based on the monitoring, a portion of the information (col. 9, line 47 to col. 11, line 32, the system identifies recommendations for the user, which are presented to the user, based on the monitoring of the above user activities); and
 	responsive to identifying the portion of information, modifying a property of an element in the user interface prior to the user entering into the at least one commitment or obligation, the modifying causing the element to display the portion of the information (Fig. 6, col. 15, line 43 to col. 16, line 5, the user can be presented with the above recommendations in the interface of their user device e.g., see Fig. 6; the items may be displayed when the shopping cart is displayed i.e., before an actual purchase decision is made; the recommendations may be in the form of links, which lead to a product page for the recommended item; a user can also filter the recommended items by category, which causes all other items to disappear); and 
 	exclude a different portion of the information that was reviewed by the user during the plurality of user events (col. 10, lines 15-40, the system tracks user actions/activities e.g., putting items in a shopping cart, rating an item, viewing an item for an extended period of time or more than once etc.; Fig. 6, col. 15, line 43 to col. 16, line 5, such viewed items may not be shown in the recommendations or on the page that presents the recommendations; as noted in col. 15, lines 19-25; col. 16, lines 19-24, some such items may be excluded or filtered out from the recommendations e.g., items that have been purchased, items not in a proper category, items already in the shopping cart etc.)   
 	However, Jacobi does not expressly disclose the portion of the information was not reviewed by the user during the plurality of user events.
 	In the same field of endeavor, Dillon teaches the portion of the information was not reviewed by the user during the plurality of user events (col. 3, lines 45-59; col. 6, lines 4-8; col. 12, lines 2-22, Dillon pertains to a system for tracking user activities in an e-commerce application and make recommendations for purchases; Dillon contemplates that the user may or may not have exposed before to the recommended item e.g., because it is new; alternatively or additionally, the user may not be familiar with or understand the item). 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the portion of the information was not reviewed by the user during the plurality of user events as suggested in Dillon into Jacobi because Jacobi and Dillon pertain to analogous fields of technology.  Both Jacobi and Dillon pertain to an e-commerce application, where the system tracks user actions and generates recommendations based on the user actions.  Dillon teaches a highly plausible scenario in the context of Jacobi, that a user who is presented with a recommended item may not have yet reviewed or be familiar with that item.  It would be desirable to incorporate this feature into Jacobi, so that the Jacobi invention could present novel recommendations to a user e.g., see Dillon col. 3, lines 45-59; col. 6, lines 4-8; col. 12, lines 2-22.

 	Regarding claim 5, the combination of Jacobi and Dillon teaches the invention as claimed in claim 1.  The combination of Jacobi and Dillon also teaches wherein identifying the portion of the information that was not reviewed by the user during the plurality of user events is performed based on a type of device at which the plurality of user events are initiated (Jacobi Fig. 1, col. 6, line 43 to col. 7, line 20, for the Jacobi recommendation system to function for a user, the user device inherently must be a particular type of device i.e., a type of device that can connect to the e-commerce site, a type of device that can provide data regarding user actions etc., a type of device that can receive user input for the website etc.)  

 	Regarding claim 6, the combination of Jacobi and Dillon teaches the invention as claimed in claim 1. The combination of Jacobi and Dillon also teaches wherein causing the element to display the portion of the information comprises generating a summarized version of the portion of information and causing the element to display the summarized version of the portion of information (Jacobi Fig. 6, col. 15, lines 33-50, the system can initially present just a link with a title of an item, which if selected can lead to a more detailed product information page; also, the system can present just a shortened version of the recommended items, based on a user selection of a category).

 	Regarding claim 7, the combination of Jacobi and Dillon teaches the invention as claimed in claim 1.  The combination of Jacobi and Dillon also teaches wherein the plurality of user events comprise at least one of button selections, link selections, or graphical user interface manipulations (Jacobi col.6, lines 43-57; col. 4, lines 30-43; col. 10, lines 15-39; col. 11, lines 23-29, a user can view and browse multiple different products, which inherently involves a manipulation of a graphical user interface to display product information; it is known as well to display product information in response to selection of a displayed hyperlink; the above product selections and viewings can be performed at the Amazon.com website, which is known to receive user link selections or GUI manipulations to select/view items).  

 	Regarding claim 8, the claim corresponds to claim 1 and is rejected for the same reasons. The combination of Jacobi and Dillon also teaches a system comprising: one or more processors; and a computer-readable storage medium storing instructions that are executable by the one or more processors to perform operations (Jacobi Fig. 1 describes a system with a server and user computers; inherently, the server that performs the operations of the invention has a processor and memory with instructions).  

	Regarding claim 12, the combination of Jacobi and Dillon teaches the invention as claimed in claim 8.  Claim 12 also corresponds to claim 5 and is rejected for the same reasons.

	Regarding claim 13, the combination of Jacobi and Dillon teaches the invention as claimed in claim 8.  Claim 13 also corresponds to claim 6 and is rejected for the same reasons.

	Regarding claim 14, the combination of Jacobi and Dillon teaches the invention as claimed in claim 8.  Claim 14 also corresponds to claim 7 and is rejected for the same reasons.

 	Regarding claim 15, the claim corresponds to claim 1 and is rejected for the same reasons. The combination of Jacobi and Dillon also teaches a computer-readable storage medium storing instructions that, when executed by at least one hardware processor of a machine, cause the machine to perform operations (Jacobi Fig. 1 describes a system with a server and user computers; inherently, the server that performs the operations of the invention has a processor and memory with instructions).  

 	Regarding claim 18, the combination of Jacobi and Dillon teaches the invention as claimed in claim 15.  Claim 18 also corresponds to claim 4 and is rejected for the same reasons.

	Regarding claim 19, the combination of Jacobi and Dillon teaches the invention as claimed in claim 15.  Claim 19 also corresponds to claim 5 and is rejected for the same reasons.

	Regarding claim 20, the combination of Jacobi and Dillon teaches the invention as claimed in claim 15.  Claim 20 also corresponds to claim 6 and is rejected for the same reasons.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobi and Dillon, as applied in claims 1, 8 and 15, and further in view of Fichter (US 2017/0316092). 

 	Regarding claim 2, the combination of Jacobi and Dillon teaches the invention as claimed in claim 1.  However, the combination of Jacobi and Dillon does not expressly disclose wherein identifying the portion of the information that was not reviewed by the user during the plurality of user events comprises determining that a threshold number of the plurality of user events were initiated by the user during the display of the portion of information.
 	In the same field of endeavor, the combination of Fichter teaches wherein identifying the portion of the information that was not reviewed by the user during the plurality of user events comprises determining that a threshold number of the plurality of user events were initiated by the user during the display of the portion of information ([0004-0006, 0034-0035, 0042, 0046, 0047-0048], claim 17, the system can track different engagement levels of a user to content based on reviewing their scrolling on that content at a particular pace or velocity; as noted in [0046], if a cursor moves too rapidly while content is presented, it can be inferred that the user is not engaged by the content; [0048], if a user’s scrolling velocity is too great, it can be inferred that the user is not actually reading the scrolled content; to make the above determinations or inferences, it is inherent that there must be some form of threshold relating to cursor movement, scrolling velocity or other inputs; it should be further be noted that rapid scrolling or cursor movement can be understood as a plurality of user events e.g., the cursor moved from one point to another point, the content scrolled from a first point to a second point in a particular time period etc.; as noted in [0004-0005], in some cases the above can mean that a user may have visited or seen content on a web page, but may not have consumed or carefully reviewed it; Dillon col. 3, lines 45-59; col. 6, lines 4-8; col. 12, lines 2-22 further teaches that recommended items may have been previously seen by the user; that is, Jacobi/Dillon/Fichter teaches displaying a recommended item that was previously seen but that a user did not really read or review carefully, a scenario that is arguably obvious to a person of ordinary skill in the art based on Jacobi alone; see, for example, Jacobi col. 10, lines 15-39, where an item can become an item of interest if it was viewed for a particular period of time i.e., if a user viewed the item for a period of time below a threshold, the system would not consider the user as really reviewing or engaging with the item).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein identifying the portion of the information that was not reviewed by the user during the plurality of user events comprises determining that a threshold number of the plurality of user events were initiated by the user during the display of the portion of information as suggested in Fichter into Jacobi and Dillon because Jacobi/Dillon and Fichter pertain to analogous fields of technology.  Jacobi/Dillon pertains to a system that analyzes user activities on web pages and infers future user preferences based on that user history.  Additionally, Jacobi/Dillon teaches providing a recommendation for an item that a user has already been exposed to, although the user may not have really understood the item e.g., see Dillon col. 3, lines 45-59; col. 6, lines 4-8; col. 12, lines 2-22. In Jacobi/Dillon, such exposure and understanding metrics are used to help generate the recommendations.  Put another way, Jacobi/Dillon pertains to a system that attempts to understand whether a user is truly engaged with viewed content, and how much, and generates recommendations based on such understanding. Fichter also pertains to a system that analyzes user activities on web pages and infers user engagement and preferences based on that analysis.  In Fichter, the system can determine that a user may not have read or really reviewed content, based on detecting user inputs/actions with respect to that content.  It would be desirable to incorporate this feature into Jacobi/Dillon, so that the recommendation system could take into account whether a user has truly reviewed information regarding an item e.g., see Fichter [0004-0006, 0034-0035, 0042, 0046, 0047-0048], claim 17.

 	Regarding claim 9, the combination of Jacobi and Dillon teaches the invention as claimed in claim 8.  Claim 9 also corresponds to claim 2 and is rejected for the same reasons.

 	Regarding claim 16, the combination of Jacobi and Dillon teaches the invention as claimed in claim 15.  Claim 16 also corresponds to claim 2 and is rejected for the same reasons.

Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobi and Dillon, as applied in claim 1, 8 and 15, and further in view of Dai (US 9,691,096).  
 
 	Regarding claim 3, the combination of Jacobi and Dillon teaches the invention as claimed in claim 1.  However, the combination of Jacobi and Dillon does not expressly disclose wherein identifying the portion of the information that was not reviewed by the user during the plurality of user events is performed based on a time of day at which the plurality of user events are initiated by the user.
 	In the same field of endeavor, Dai teaches wherein identifying the portion of the information that was not reviewed by the user during the plurality of user events is performed based on a time of day at which the plurality of user events are initiated by the user (col. 4, lines 43-49, the system may determine a time/timestamp at which a web page or element was displayed or when a user took an action e.g., selected or clicked; this information is used to identify a pattern in user behavior, which in turn can be used to make recommendations to a user).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein identifying the portion of the information that was not reviewed by the user during the plurality of user events is performed based on a time of day at which the plurality of user events are initiated by the user as suggested in Dai into Jacobi and Dillon because Jacobi and Dai pertain to analogous fields of technology.  Both Jacobi and Dai pertain to tracking user activities and patterns to make recommendations for the user.  In Dai, the system tracks the time that a user took an action or viewed content.  It would be desirable to incorporate this feature into Jacobi to improve the pattern detection system of Jacobi e.g., see Dai col. 4, lines 43-49.  

	Regarding claim 4, the combination of Jacobi and Dillon teaches the invention as claimed in claim 1.  However, the combination of Jacobi and Dillon does not expressly disclose wherein identifying the portion of the information that was not reviewed by the user during the plurality of user events is performed based on a user session duration during which the plurality of user events are initiated by the user.
 	In the same field of endeavor, Dai teaches wherein identifying the portion of the information that was not reviewed by the user during the plurality of user events is performed based on a user session duration during which the plurality of user events are initiated by the user (col. 5, lines 43-49, a pattern of a user may be detected based on a time that a web page or element is displayed e.g., an elapsed time between selections or clicks; put another way, this is a duration of time during a user session).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein identifying the portion of the information that was not reviewed by the user during the plurality of user events is performed based on a user session duration during which the plurality of user events are initiated by the user.  Both Jacobi and Dai pertain to systems that track patterns of user behavior on an e-commerce application, and then provide recommendations based on the patterns.  In Dai, the pattern tracking can involve tracking a duration of time that a user spends on a particular web page or item.  It would be desirable to incorporate this feature into Jacobi, so that the Jacobi invention could also take into account a wide variety of user patterns e.g., see Dai col. 5, lines 43-49.  

	Regarding claim 10, the combination of Jacobi and Dillon teaches the invention as claimed in claim 8.  Claim 10 also corresponds to claim 3 and is rejected for the same reasons.

	Regarding claim 11, the combination of Jacobi and Dillon teaches the invention as claimed in claim 8.  Claim 11 also corresponds to claim 4 and is rejected for the same reasons.

	Regarding claim 17, the combination of Jacobi and Dillon teaches the invention as claimed in claim 15.  Claim 17 also corresponds to claim 3 and is rejected for the same reasons.

  	Regarding claim 18, the combination of Jacobi and Dillon teaches the invention as claimed in claim 15.  Claim 18 also corresponds to claim 4 and is rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Bates (US 6,222,541) teaches that it is known for a user to scroll too quickly, thereby missing a displayed link e.g., see Bates col. 2, lines 18-33;
 	Choi (US 9,912,768, which claims priority to U.S. provisional application No. 62/154,919) teaches that if a user scrolls through a section of a web page too quickly, it can be assumed that the user can be considered to have not been engaged with the section e.g., see pages 4 and 9 of the above provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143